Citation Nr: 0830689	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-04 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for depression, to include 
secondary to a history of right shoulder subluxation and 
laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
December 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the issue on appeal.

At a July 2004 hearing, the veteran presented testimony 
before the undersigned Veterans Law Judge.  In March 2005, 
the Board remanded the claim for additional development and 
adjudicative action.  The case has been returned to the Board 
for further appellate review. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
depression had its onset in-service, or is caused or 
aggravated by subluxation and laceration of the right 
shoulder.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by service, it 
is not proximately due to, the result of, or aggravated by a 
right shoulder subluxation and laceration; and a psychosis 
manifested by depression may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA failed to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in January 2003 and March 2006 correspondence the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, to include VA medical records, Social Security 
Administration records, private medical records, lay 
statements, and as warranted by law, affording VA 
examinations.  A March 2006 letter informed the veteran of 
how ratings and effective dates are assigned.  The claim was 
readjudicated in May 2006 and May 2007 supplemental 
statements of the case.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
these adjudications.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.

Analysis

The veteran claims that he developed depression as a result 
of the fall he sustained in service in April 1980, which 
caused his right shoulder to dislocate.  He was awarded 
service connection for a history of subluxation and 
laceration of the right shoulder in a November 1985 rating 
decision and assigned a 10 percent evaluation.  He was 
awarded a 20 percent evaluation in a July 1999 Hearing 
Officer's decision.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, private and VA medical records, and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
 Service connection may be warranted for a psychosis if 
manifested to a compensable degree within one year following 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  Service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability. In such an 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran has a psychiatric disorder, which 
has been variously diagnosed, as a result of service or is 
attributable to the service-connected right shoulder 
disability.  The reasons follow.

As to direct service connection the Board initially notes 
that the veteran has been diagnosed with depression and other 
psychiatric diagnoses.  Therefore, the issue of a current 
disability it not disputed.  The service medical records are 
silent for any complaints or diagnosis of a psychiatric 
disorder, to include depression.  Additionally, there is no 
competent evidence that a psychosis (the veteran has been 
diagnosed with bipolar disorder) manifested to a compensable 
degree within one year following discharge from service.  The 
first documentation of a psychiatric disorder is in April 
1991, which is almost 10 years after his discharge from 
service and is evidence against his claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  Additionally, the April 1991 record shows 
the veteran reported that he was feeling depressed because of 
relationship problems with his girlfriend.  He also denied 
having any prior psychiatric history or hospitalization.  
This further supports the Board's finding that the veteran's 
psychiatric disorder did not have its onset in service.  

Before the Board gets into a discussion of the evidence that 
has been associated with the claims file, it must address the 
credibility of the veteran, as it does not find that the 
veteran is a credible historian.  As time has gone on, he has 
changed the facts of his in-service injury.  For example, the 
service medical records show that the veteran sustained a 
right shoulder injury in a fall in April 1980.  No other 
injury was reported in the treatment records, to include any 
subsequent complaints of pain in other areas after the 
injury, such as his neck or back or any portion of his spine.  
Rather, any complaint related only to the right shoulder.  
The service medical records are silent for how far the 
veteran fell or whether he had any loss of consciousness.  In 
a VA Form 21-2545, Report of Medical Examination for 
Disability Evaluation, dated in August 1985, the veteran 
stated he fell 20 to 25 feet.  The Board finds that such 
statement is more credible than others, as he made it within 
two years after he was discharged from service.  

The record shows that the veteran has since reported to those 
from whom he has asked for medical opinions that he fell 50 
feet in service.  The Board does not accept that fact at all, 
as it finds a statement he made in close proximity to his 
discharge from service far more probative than statements he 
is making over 20 years after his discharge from service and 
in connection with a claim for compensation benefits.  He 
never claimed any loss of consciousness at the time of the 
1980 fall or at any time until more than 20 years after the 
fall.  Now his former wife and a registered nurse claim that 
the veteran had a loss of consciousness from the fall.  The 
Board does not accept that fact as well, as it finds it 
difficult to believe that more than 20 years after the fall, 
claims of loss of consciousness first appeared.

Additionally, the veteran subsequently reported that he 
injured neck and back at the time he injured his right 
shoulder.  He previously filed claims for service connection 
for cervical, thoracic, and lumbar spine disabilities, which 
were denied by the Board in July 2001.  In that decision, the 
Board held that the veteran had sustained injuries to all 
three areas of the spine after his discharge from service in 
a 1997 automobile accident.  There was objective evidence of 
these post-service injuries.  A VA examiner following a 
November 1998 VA examination determined that there was no 
causal relationship between his service-connected right 
shoulder disability and any claimed neck and back problems.  
The Board did not accept the veteran's claims of having 
sustained injuries to his neck and back at the time of the 
1980 injury to his right shoulder, and this Board does not 
accept such history now.  

It is also relevant to note that an April 2006 VA medical 
opinion noted the veteran had a "[s]ignificant borderline 
and antisocial traits" personality disorder, which he felt 
was the veteran's primary problem.  He stated the veteran had 
been manipulative during the examination and that the 
examiner refused to accept any history supplied by the 
veteran, as it contradicted with evidence in the claims file.  

As an aside, the Board notes that it is possible the 
veteran's inconsistent statements are not intentional based 
upon the multiple psychiatric diagnoses he has been given 
over the years.  Nevertheless, his statements are 
contradictory throughout the record, and the Board finds them 
unreliable. 

The veteran has submitted a July 2004 letter from a private 
Doctor of Chiropractic medicine, Dr. MR, who stated that the 
appellant had been experiencing depression since 1982 due to 
chronic pain from the right shoulder injury.  In an October 
2005 letter, Dr. MR stated the veteran had been "suffering 
from depression since his original injury which occurred in 
1980 while working at Airborn[e] Jump School at Fort 
Benning[,] Georgia.  This is associated and related to his 
injuries he sustained to his right shoulder and neck."  He 
also submitted a March 2006 letter from Dr. MR, who stated 
that he felt the veteran's depression was "also associated 
with his injuries to his right shoulder, neck, and back as a 
result of his military accident of April 1980."  The Board 
assigns these medical opinions no probative value for several 
reasons.  First, the examiner has clearly based his opinions 
on history reported by the veteran, which history the Board 
has found is inaccurate, as described above.  See Black v. 
Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept 
medical opinions based on history supplied by veteran, where 
history is unsupported or based on inaccurate factual 
premises).  

Second, Dr. MR contradicts himself.  Specifically, of record 
is a January 2001 letter that Dr. MR wrote for an insurance 
company, wherein he described that the veteran had injured 
his back and neck in August 1999 in a work-related injury.  
Dr. MR stated that the appellant's history was remarkable for 
a right acromioclavicular joint dislocation that had occurred 
in 1980 while in the military.  Dr. MR noted that the right 
shoulder had "not interfered with his work or activities."  
He further noted the veteran had denied any other major 
illnesses.  Following his review of medical records, which 
records he listed and all were dated after the August 1999 
accident, he made the following conclusion:

Based upon the available information 
presented to me at this time and with no 
evidence to the contrary, I believe that 
all of the patient's symptoms with 
regard[] to his neck and back are 
directly causally related to the 
industrial injury which occurred on 
August 14, 1999.

Thus, in October 2001, Dr. MR attributes the veteran's neck 
and back disabilities to an August 1999 accident, yet in 
October 2005 and March 2006, he attributes such disabilities 
to service.  As a result of this contradiction, Dr. MR's 
opinions are of no probative value.

Third, Dr. MR is a Doctor of Chiropractic Medicine, and 
opining as to the etiology of a psychiatric disorder is 
beyond his expertise.  See Black v. Brown, 10 Vet. App. 279, 
284 (1997) (veteran's wife's statement not found to be 
medically probative even though she was a nurse because she 
did not have specialized knowledge in the area of medicine).  
Nevertheless, the premise upon which his medical opinion is 
based is inaccurate and contradictory to a prior medical 
opinion that he provided.  For all these reasons, the Board 
assigns no probative value to his opinions alleging that the 
veteran has depression from the in-service fall that injured 
his right shoulder only.

The veteran has submitted a statement from his former spouse, 
who states that she has a psychology degree.  She claims that 
all of the veteran's problems, physical and psychological, 
stem from the 1980 fall.  The Board does not accept her 
opinion, and does not find that she is competent to make such 
an opinion.  To the extent that one would find her competent, 
the Board does not accept the facts that she laid out in her 
statement.  Her blaming all the veteran's problems on the in-
service injury is just not credible, particularly when the 
evidence of record (comprised of at least six volumes of 
evidence) shows the veteran sustained multiple neck and back 
injuries following service and allegedly sustained head 
trauma in 1983.  Whether that latter fact is true is 
questionable, as the veteran has been inconsistent throughout 
the record.  For example, he claimed at one examination that 
he obtained his GED while in the military.  See January 2005, 
psychiatric consultation.  He reported to another physician 
that he never obtained his GED.  See April 2006, VA 
psychiatric evaluation.  Also, when the veteran was first 
seen for psychiatric complaints, he stated that it was due to 
relationship problems with his girlfriend and noted he was 
unemployed and homeless.  He made no mention of having any 
sort of depression associated with an in-service injury.  In 
fact, the first time he made such an allegation was at the 
time he filed his claim for service connection in August 
2002-more than 20 years after the veteran's in-service 
injury.  Finally, there is evidence in the claims file that 
the veteran was abused as a child, and the veteran's spouse 
does not address this fact.  In the April 2006 VA psychiatric 
evaluation report, the examiner attributed the diagnosis of a 
depressive disorder to a traumatic childhood and many years 
of polysubstance abuse.  

The statements from the veteran's brother, friend, RH, and 
son do not provide a basis to find that any post service 
psychiatric disorder is related to the in-service injury, 
which is not based solely on their lack of competency to 
provide such a nexus opinion.  The veteran's brother and 
friend are competent to allege that the veteran changed after 
the injury in service, and his son is competent to describe 
the difficulty he has observed the veteran go through, but 
none is competent to state that the veteran's psychiatric 
disorder is related to service, to include an in-service 
injury.  

The veteran submitted a statement from a registered nurse.  
All she does in the letter is regurgitate what the veteran 
has reported to her.  She made no separate assessment that 
the veteran's current psychiatric disorder is related to the 
in-service accident.  The Board has already rejected the 
veteran's report of history.  Thus, this letter does not 
assist in determining that the veteran developed a 
psychiatric disorder from the in-service injury to his right 
shoulder.  

In an April 2006 VA psychiatric evaluation report, the 
examiner had an opportunity to review the claims file and 
examine the veteran.  He stated the following conclusion:

In my final answer to the specific 
opinion request by the Regional Office[], 
after reviewing the entire medical record 
packet and interviewing the patient for 
90 minutes, it would be my opinion that 
the veteran's current psychiatric 
difficulties, including depressive 
disorder, not otherwise specified, cannot 
be resolved with[out] a result to mere 
speculation, due to the complexity of the 
case, the vagueness of the veteran's 
presentation, and the diagnosis of severe 
antisocial and borderline traits, which 
in my judgment renders the veteran's 
history not credible and, therefore, I 
cannot link it to his service-connected 
injuries of 1980.    

This is evidence against the veteran's claim.  The Board 
finds that this medical opinion has high probative value for 
several reasons.  The examiner had an opportunity to review 
the claims file.  He provided relevant medical history in the 
evaluation report.  He also provided a rationale for his 
opinion.  He had made a notation in the report that due to 
the inconsistencies, he could not make any "clear 
connection" between the veteran's current psychiatric 
problems and his military service.  As the Board reached the 
same conclusion regarding the veteran's credibility, this 
only heightens the probative value of this medical opinion.  
To the extent that one would argue that the veteran's former 
wife is competent to provide a nexus opinion, her opinion is 
outweighed by this VA medical opinion, as this was conducted 
by a medical doctor.  A medical doctor's opinion is more 
probative than a person with a psychology major, as he has 
had more training involving psychiatric issues.

As to the veteran's claim that his service-connected shoulder 
disability has caused or contributed to his depression, the 
July 2004 letter from Dr. MR states the veteran's right 
shoulder pain "is a contributing factor in the cause of [the 
veteran's] depression."  As already discussed above, the 
Board does not accord Dr. MR's opinions any probative value.  
Again, he has contradicted himself, and, as a result, the 
Board does not find him to be credible.  Further, the April  
2006 medical opinion provided by the VA psychiatrist 
outweighs Dr. MR's opinion.  The VA physician indicated he 
had reviewed the entire claims file, and there is no evidence 
that Dr. MR reviewed the clams file.  As noted above, in the 
January 2001 letter from Dr. MR, in listing the evidence he 
had reviewed, all the medical records dated from 1999 to 
2000.  There was no mention of any record dated prior to the 
1999 industrial accident.  The VA psychiatrist also provided 
a rationale for his opinion, which was based upon both 
evidence in the claims file and his medical expertise.  He is 
a medical doctor who has undergone training in psychiatric 
issues.  Based on Dr. MR's chiropractic degree it would 
appear that he has not undergone the psychiatric training 
that the VA psychiatrist has.  For these reasons, the Board 
does not accept Dr. MR's July 2004 opinion and finds that it 
is outweighed by the April 2006 VA psychiatrist's opinion.  

Consequently, the preponderance of the evidence is against 
the veteran's claim for service connection for depression, 
both on a direct basis and as secondary to the service-
connected right shoulder disability.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for depression, both on a direct and 
secondary basis, is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


